DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 October 2021 has been entered.
Double Patenting
Applicant is advised that should claim 73 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 68 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 68 fails to further limit the subject matter of claim 16 because claim 68 recites limitations which are already present in claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8, 10, 15, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1723600 B1 (hereinafter “Kim”) with a machine translation being used as the English language equivalent translation (submitted on 13 November 2019), in view of United States Patent Application Publication No. US 2004/0121114 (hereinafter “Piana”), and further in view of United States Patent Application Publication No. US 2014/0163171 (hereinafter “Cernohous”).Regarding claims 1, 10 and 73 	Kim teaches a flame retardant (building) panel comprising a flame retardant material 200, and a patterned wood veneer (body) 400 bonded to one surface of the flame retardant material 200 with an adhesive 300, where the veneer has a first major surface opposite a second major surface (abstract, page 4, 2nd paragraph and Figure 1).  600 on an upper surface of a colored layer 500, which is atop the first major surface of the veneer 400 (Figure 1, and page 4, 8th – 10th paragraphs).  Kim teaches the coloring layer 500 is applied to the veneer 400 to provide a colorant to the wood, which would be required by the customer (page 4, 6th – 9th paragraphs), which suggests the flame retardant coating 600 is optically transparent so the underlying wood and colorant would be visible from the surface of the panel. 	Kim does not explicitly teach the flame retardant coating 600 is an inorganic coating comprising a silicate compound, hydrogen peroxide, and a hydrate compound, wherein the inorganic coating comprises a non-ionic dispersant and an ionic dispersant. 	Piana teaches the application of a flame retardant coating to a substrate (abstract).  Piana teaches the term “substrate” is defined as any item, material or product that is suitable for flame retardancy treatment, including wood (paragraph [0193]).  Piana teaches the flame retardant coating includes a composition comprising flame retardant substances (paragraphs [0209] and [0210]).  Piana teaches the flame retardant compounds/substances includes alumina trihydrate (a hydrate compound) which accelerates the decomposition of halogen sources and promotes char formation when used with zinc halide or zinc oxyhalide (paragraph [0219]).  However, Piana does not explicitly teach the alumina trihydrate (hydrate compound) is present in an amount from about 0.5 wt% to about 12.5 wt% based on the total dry weight of the coating .  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate amount of the alumina trihydrate (hydrate compound) using nothing more than routine experimentation to achieve a desired level 600 of Kim and the flame retardant coating of Piana for use as a flame retardant coating used for wooden substrate applications. It would have been obvious for one of ordinary skill in the art at the time the invention was made to form the flame retardant coating 600 of Kim, and substituting the material for the flame retardant 600 of Kim with the flame retardant composition, including the silicate compounds, as taught by Piana, motivated by the desire to form a conventional fire retardant composition for a wooden substrate application, comprising the flame retardant substances known in the art as being functionally equivalent and predictably suitable for use in forming such a flame retardant coating. 	Piana also teaches flame retardant compounds can be organic or inorganic compounds containing, for example, halogens, such as chlorine or bromine, phosphorous, alumina and/or antimony (paragraph [0018]). 	Piana does not explicitly teach the use of hydrogen peroxide. 	Cernohous teaches a flame retardant composition bonded to at least a portion of a substrate (abstract).  Cernohous teaches phosphorus is a known flame retardant constituent (paragraph [0007]).  Cernohous also teaches the oxidation of such a flame retardant constituent to a different oxidation state using, for example, hydrogen peroxide, results in an improvement to odor control of the final product, increases flame retardant efficiency, and provides additional heat stability within the polymer (paragraph [0026]).  Cernohous teaches an embodiment where Z-6697 (a silicate compound) is used in forming a flame retardant polymer, where these same groups of polymers are subsequently oxidized by hydrogen peroxide (paragraphs [0035] (Table 1), and [0039] – [0041]).  However, Cernohous does not explicitly teach the hydrogen peroxide is present in an amount ranging from about 0.1 wt% to about 2 wt% based on the total dry weight of the coating disclosed by the combination of Kim and Piana.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate amount of the hydrogen peroxide using nothing more than Regarding claim 2 	In addition, Kim teaches the veneer (body) 400 is made of wood (page 3, last paragraph), meeting the claimed feature requiring the first major surface of the body is wood.Regarding claims 3 and 6 	In addition, Piana teaches the stabilizing agents includes surfactants (dispersants) made from organic components (paragraphs [0248] – [0253]).  Piana teaches the stabilizing agents (including the aforementioned dispersants which includes the aforementioned organic components) may be present in an amount ranging from 0-8 wt% of the composition (based on the total weight of the inorganic coating) (paragraph [0257]), which encompasses the claimed ranges.Regarding claim 8 	In addition, Piana teaches the composition provides or improves the flame retardant properties to the substrates onto which it is applied (abstract).  Piana does not explicitly teach the coating is present in an amount ranging from about 40 g/m2 to about 120 g/m2.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate thickness (which correlates to the basis weight) of the coating composition depending on the degree of flame retardant properties desired using nothing more than routine experimentation.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).  Regarding claim 15 	In addition, Piana teaches the pH of the composition ranges from about 2 to .  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Piana, and Cernohous as applied to claim 1 above, and further in view of United States Patent Number 3,707,385 (hereinafter “Kraemer”).Regarding claim 9 	The limitations for claim 1 have been set forth above.  In addition, the combination of Kim and Piana does not explicitly teach the silicate compound is selected from the group consisting of potassium silicate, tetraethyl orthosilicate, and combinations thereof. 	Kraemer teaches flame and fire resistant compositions containing a silicate compound which is useful in coating wooden substrates (abstract and column 1, line 70 through column 2, line 4).  Kraemer teaches the silicate compound includes an alkali silicate solution of potassium silicate (column 4, lines 70-73).  Therefore, Kraemer establishes a functional equivalence between the sodium silicate of Piana and potassium silicate for use as a silicate compound for a flame retardant composition used for wooden substrate applications. It would have been obvious for one of ordinary skill in the art at the time the invention was made to form the silicate compound of Piana, and substituting the sodium or calcium silicate of Piana with the potassium silicate of Kraemer motivated by the desire to form a conventional fire retardant composition for a wooden substrate application, comprising potassium silicate as being known in the art as being functionally equivalent and predictably suitable for use in .
Claims 16, 20, 29, 30, 42, 44, 68, 71, 72, 74 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Piana, in view of Cernohous, and further in view of United States Patent Application Publication No. US 2017/0165710 (hereinafter “Arriaga”).Regarding claims 16, 30, 68 and 74 	Kim teaches a flame retardant (building) panel comprising a flame retardant material 200, and a patterned wood veneer (body) 400 bonded to one surface of the flame retardant material 200 with an adhesive 300, where the veneer has a first major surface opposite a second major surface (abstract, page 4, 2nd paragraph and Figure 1).  Kim teaches a flame retardant coating (coating) 600 on an upper surface of a colored layer 500, which is atop the first major surface of the veneer 400 (Figure 1, and page 4, 8th – 10th paragraphs).  Kim teaches the coloring layer 500 is applied to the veneer 400 to provide a colorant to the wood, which would be required by the customer (page 4, 6th – 9th paragraphs), which suggests the flame retardant coating 600 is optically transparent so the underlying wood and colorant would be visible from the surface of the panel. 	Kim does not explicitly teach the flame retardant coating 600 is an inorganic coating comprising a silicate compound, a hydrate compound, and a hydrogen peroxide, wherein the inorganic coating comprises a non-ionic dispersant and an ionic dispersant.TM polyols) (propoxylated ethoxylated linear alcohol) (paragraphs [0251] and [0253]), and examples for the anionic surfactants (paragraph [0252]).  Piana also teaches the pH of the composition ranges from about 2 to about 11 (paragraph [0269]), Id), which corresponds to the claimed ionic dispersant comprising sodium polyacrylate.  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the anionic surfactant (dispersant) from the composition of Piana with the sodium polyacrylate of Arriaga to modify the rheological properties of the composition to improve the stability of the components in the composition’s solution. 	Therefore, Piana establishes a functional equivalence between the flame retardant coating 600 of Kim and the flame retardant coating of Piana for use as a flame retardant coating used for wooden substrate applications. It would have been obvious for one of ordinary skill in the art at the time the invention was made to form the flame retardant coating 600 of Kim, and substituting the material for the flame retardant coating 600 of Kim with the flame retardant composition, including the silicate compounds, as taught by Piana and Arriaga, motivated by the desire to form a conventional fire retardant composition for a wooden substrate application, comprising the flame retardant substances known in the art as being functionally equivalent and predictably suitable for use in forming such a flame retardant coating.Regarding claim 20 	In addition, Piana teaches the mixture of components or ingredients employed to form the flame retardant composition may be in the form of a solution (paragraph [0275]), where a solution is defined as a combination of a solute and solvent wherein both may be solid (paragraph [0188]), which corresponds to an embodiment where the inorganic coating has a solids content of at least 99 wt% based on the total weight of the inorganic coating. 	As previously noted, Piana teaches the pH of the composition ranges from about 2 to about 11 (paragraph [0269]).  The applicant defines the term “about” as being ± 5% Regarding claim 29 	In addition, Piana teaches the fire retardant substances include calcium carbonate, aluminum carbonate, magnesium carbonate, etc. (paragraphs [0223] and [0224]).Regarding claims 42, 44, and 75	Kim teaches a flame retardant (building) panel comprising a flame retardant material 200, and a patterned wood veneer (body) 400 bonded to one surface of the flame retardant material 200 with an adhesive 300, where the veneer has a first major surface opposite a second major surface (abstract, page 4, 2nd paragraph and Figure 1).  Kim teaches a flame retardant coating (top coat) 600 on an upper surface of a colored layer 500, which is atop the first major surface of the veneer 400 (Figure 1, and page 4, 8th – 10th paragraphs).  Kim teaches the coloring layer 500 is applied to the veneer 400 to provide a colorant to the wood, which would be required by the customer (page 4, 6th – 9th paragraphs), which suggests the flame retardant coating 600 is optically transparent so the underlying wood and colorant would be visible from the surface of the panel, meeting the claimed feature requiring a top coat to be optically transparent 600 comprises a first sub-layer and a second sub-layer atop the first sub-layer.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide an additional flame retardant coating to improve the flame retardant capabilities of the flame retardant panel, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04(VI)(B).  This modification corresponds to the claimed feature requiring a top coat comprising a first sub-layer atop the first major surface of the body, and a second sub-layer atop the first sub-layer. 	Kim does not explicitly teach the flame retardant coating (first and second sub-layers) 600 is an inorganic coating comprising a silicate compound (a first silicate compound, hydrogen peroxide, a hydrate compound, and a non-ionic dispersant comprising a propoxylated ethoxylated linear alcohol and an ionic dispersant comprising sodium polyacrylate; and a second silicate compound, one or more dispersants selected from propoxylated ethoxylated linear alcohol and sodium polyacrylate, and a wax, respectfully).	Piana teaches the application of a flame retardant coating to a substrate (abstract).  Piana teaches the term “substrate” is defined as any item, material or product that is suitable for flame retardancy treatment, including wood (paragraph [0193]).  Piana teaches the flame retardant coating includes a composition comprising flame retardant substances (paragraphs [0209] and [0210]).  Piana teaches the flame retardant compounds/substances includes alumina trihydrate (a hydrate compound) 600 of Kim and the flame retardant coating of Piana for use as a flame retardant coating used for wooden substrate applications.  It would have been obvious for one of ordinary skill in the art at the time the invention was made to form the first sub-layer and the second sub-layer from the modified flame retardant coating 600 of 600 of Kim with the flame retardant composition, including the silicate compounds, as taught by Piana, motivated by the desire to form a conventional fire retardant composition for a wooden substrate application, comprising the flame retardant substances known in the art as being functionally equivalent and predictably suitable for use in forming such a flame retardant coating.	Piana also teaches flame retardant compounds can be organic or inorganic compounds containing, for example, halogens, such as chlorine or bromine, phosphorous, alumina and/or antimony (paragraph [0018]). 	Piana does not explicitly teach the use of hydrogen peroxide. 	Cernohous teaches a flame retardant composition bonded to at least a portion of a substrate (abstract).  Cernohous teaches phosphorus is a known flame retardant constituent (paragraph [0007]).  Cernohous also teaches the oxidation of such a flame retardant constituent to a different oxidation state using, for example, hydrogen peroxide, results in an improvement to odor control of the final product, increases flame retardant efficiency, and provides additional heat stability within the polymer (paragraph [0026]).  Cernohous teaches an embodiment where Z-6697 (a silicate compound) is used in forming a flame retardant polymer, where these same groups of polymers are subsequently oxidized by hydrogen peroxide (paragraphs [0035] (Table 1), and [0039] – [0041]).  However, Cernohous does not explicitly teach the hydrogen peroxide is present in an amount ranging from about 0.1 wt% to about 2 wt% based on the total dry weight of the coating disclosed by the combination of Kim and Piana.  It would have been obvious to one having ordinary skill in the art at the time of the invention to TM polyols) (propoxylated ethoxylated linear alcohol) (paragraphs [0251] and [0253]), and examples for the anionic surfactants (paragraph [0252]). 	Piana does not explicitly teach the anionic surfactants comprises sodium polyacrylate. 	Arriaga teaches a coating composition for a substrate (abstract).  Arriaga teaches the composition may include an optional rheological modifier that may increase the Id), which corresponds to the claimed ionic dispersant comprising sodium polyacrylate.  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the anionic surfactant (dispersant) from the composition of Piana with the sodium polyacrylate of Arriaga to modify the rheological properties of the composition to improve the stability of the components in the composition’s solution.Regarding claims 71 and 72 	Regarding the optical clarity and flame spread rating of the flame-retardant building panel, although the prior art does not explicitly disclose: the optical clarity of the flame-retardant building panel is at least about 91.6%; or the flame spread rating of the flame-retardant building panel is 28 or lower, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Kim, Piana, Cernohous, and Arriaga teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Piana, Cernohous, and Arriaga as applied to claim 16 above, and further in view of Kraemer.Regarding claim 24 	The limitations for claim 16 have been set forth above.  In addition, the combination of Kim and Piana does not explicitly teach the silicate compound is selected from the group consisting of potassium silicate, tetraethyl orthosilicate, and combinations thereof. 	Kraemer teaches flame and fire resistant compositions containing a silicate compound which is useful in coating wooden substrates (abstract and column 1, line 70 through column 2, line 4).  Kraemer teaches the silicate compound includes an alkali silicate solution of potassium silicate (column 4, lines 70-73).  Therefore, Kraemer establishes a functional equivalence between the sodium silicate of Piana and potassium silicate for use as a silicate compound for a flame retardant composition used for wooden substrate applications. It would have been obvious for one of ordinary skill in the art at the time the invention was made to form the silicate compound of Piana, and substituting the sodium or calcium silicate of Piana with the potassium silicate of Kraemer motivated by the desire to form a conventional fire retardant composition for a wooden substrate application, comprising potassium silicate as being known in the art as being functionally equivalent and predictably suitable for use in forming such a flame retardant silicate compound.
Claim 53 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Piana, Cernohous, and Arriaga as applied to claim 42 above, and further in view of United States Patent Number 4,212,920 (hereinafter “Seamans”).Regarding claim 53 	The limitations for claim 42 have been set forth above.  In addition, the combination of Kim and Piana does not explicitly teach the flame retardant coating (top coat) 600 further comprises a third sub-layer that is atop the second sub-layer, the third sub-layer comprising an organic component in an amount of at least 40 wt% based on the total dry weight of the third sub-layer.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide an additional flame retardant coating to improve the flame retardant capabilities of the flame retardant panel, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04(VI)(B).  This modification corresponds to the claimed feature requiring a top coat comprising a third sub-layer atop the second sub-layer. 	The combination of Kim and Piana also does not explicitly teach the third sub-layer comprises an organic component in an amount of at least 40 wt% based on the total dry weight of the third sub-layer. 	Seamans teaches a fireproofing composition comprising sodium silicate, gum Arabic (or other gum) and a water dispersible polymer (abstract).  Seamans teaches a fireproofing composition may be applied to wooden substrate (column 1, lines 9-28).  Seamans teaches the fireproofing composition includes gum, Na alginate, epoxy material, and latex (organic components) which provides a superior fireproofing agent, and the organic components (gum Arabic and epoxy) are present in Examples 1 and 2 in an amount of 4.7-89 wt% (Ex 1 = (0.1+0.4)/(10.2+0.1+0.4) and Ex. 2 = (0.09+7.64)/(0.95+0.09+7.64)) based on the total dry weight of the fireproofing .
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Piana, and Cernohous as applied to claim 1 above, and further in view of Arriaga.Regarding claim 67 	The limitations for claim 1 have been set forth above.  In addition, Piana teaches one or more stability enhancing agents may be employed in the composition and includes a combination of nonionic surfactants (dispersant) and anionic surfactants (dispersant) (paragraphs [0248] – [0252]).  Piana teaches examples for the nonionic dispersants include polyoxypropylene-polyoxyethylene copolymers (PLURONICTM polyols) (propoxylated ethoxylated linear alcohol) (paragraphs [0251] and [0253]), and examples for the anionic surfactants (paragraph [0252]). 	Piana does not explicitly teach the anionic surfactants comprises sodium polyacrylate. 	Arriaga teaches a coating composition for a substrate (abstract).  Arriaga teaches the composition may include an optional rheological modifier that may increase the Id), which corresponds to the claimed ionic dispersant comprising sodium polyacrylate.  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the anionic surfactant (dispersant) from the composition of Piana with the sodium polyacrylate of Arriaga to modify the rheological properties of the composition to improve the stability of the components in the composition’s solution.
Response to Arguments
Applicant's arguments filed 4 October 2021 have been fully considered but they are not persuasive. 	The applicant argued the applicant has demonstrated utility and unexpected results without the use of materials (zinc borate, etc.) disclosed by Piana.  This argument is not commensurate in scope with the claims as the claims exclusively use open-ended transitional phrases which do not omit unrecited elements.  Moreover, in this part of the response, it is not clear to what the applicant is referring to when saying that unexpected results have been established. 	The applicant has provided duplicate arguments which were previously considered.  An absence of a reference to an argument is considered to be directed to a duplicate argument which was previously addressed and the corresponding response to such is incorporated herein.In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783